 

OCT 15 20g

Clerk, U S District Court
District Of Montana

Billings
IN THE UNITED STATES DISTRICT COURT,
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-153-BLG-SPW-1
Plaintiff,
ORDER GRANTING
and DEFENDANT HAZZARD’S
MOTION TO FILE MOTION
ELIZABETH ANN HAZZARD, TO CONTINUE UNDER
SEAL
Defendant.

 

 

Pursuant to Defendant’s Unopposed Motion to File Motion to Continue Under

Seal (Doc. 53), and for good cause appearing,

IT IS HEREBY ORDERED that Defendant Elizabeth Hazzard’s Motion to

File Motion to Continue Under Seal (Doc. 53) is GRANTED.

IT IS FURTHER ORDERED that Defendant Hazzard’s Motion to Continue

Sentencing be filed under seal.

DATED this 15th day of October 2019.

SUSAN P. WATTERS
United States District Judge
